Citation Nr: 1542991	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  13-05 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for chronic fatigue (claimed as chronic fatigue syndrome), to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a respiratory condition, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a cardiac condition, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for muscle and joint pain, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for a skin condition, to include as due to an undiagnosed illness.


7.  Entitlement to service connection for gastrointestinal (GI) problems, including  weight loss, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Christie Bhageloe, Attorney


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

In April 2014 the Board remanded this case for further development.  The case has returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue(s) of service connection for a skin condition and service connection for GI problems, including weight loss, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's symptomatology does not support a diagnosis of fibromyalgia.

2.  The Veteran's symptomatology does not support a diagnosis of chronic fatigue syndrome.

3.  The Veteran's mild respiratory defects have been attributed to smoking cigarettes and marijuana and are not otherwise etiologically related to service.

4.  The record does not contain objective indications of a disabling cardiac condition attributable to service, an undiagnosed illness or chronic multisymptom illness.

5.  The Veteran's subjective complaints of muscle and joint pain are attributable to previous injuries and current conditions unrelated to his military service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for fibromyalgia, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).
 
2.  The criteria for service connection for chronic fatigue (claimed as chronic fatigue syndrome), to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).
 
3.  The criteria for service connection for a respiratory condition, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).

4.  The criteria for service connection for a cardiac condition, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).

5.  The criteria for service connection for muscle and joint pain, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice should be provided prior to the initial unfavorable decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate such a claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  

April 2010, May 2010 and June 2010 letters, sent prior to the initial unfavorable rating decision, provided the Veteran with appropriate notification.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records, and Social Security Administration (SSA) disability records have been obtained and considered.  The Veteran has not identified any outstanding records that have not been obtained.  

In April 2014 the Board remanded this claim for additional development.  There has been substantial compliance with the Board's remand directives, insofar as VA obtained treatment records from the Gainesville, Philadelphia and Daytona VA Medical Centers (VAMCs), acquired SSA disability records and provided the Veteran with a new examination in January 2015.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran's January 2015 VA examination involved review of the claims file, an in-person interview, physical assessments, and opinions concerning the Veteran's conditions.  The Board finds this to be adequate in conjunction with a February 2015 addendum opinion, because the examiner based her opinions upon consideration of the Veteran's prior medical history, described the claimed disabilities in sufficient detail so that the Board's evaluation will be fully informed, and supported her conclusions with analyses that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

II.  Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Personnel records show the Veteran was aboard the USS Yosemite when it was stationed in the Southwest Asia Theater of Operations in November 1991.  Because the Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War, service connection may also be established if there are (1) objective indications of a qualifying disability due to an undiagnosed illness or medically unexplained chronic multisymptom illness, that (2) became manifest either (a) during active military service or (b) to a degree of 10 percent or more following service, and (3) cannot be attributed to any known clinical diagnosis.  See 38 C.F.R. § 3.317(a).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  It is a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

 "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Compensation shall not be paid under 38 C.F.R. § 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War; or there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the most recent departure from active duty and the onset of the illness; or there is affirmative evidence that the illness is the result of willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

III. Analysis

1.  Fibromyalgia

The Veteran reports that he has received treatment for fibromyalgia through the VA and that the condition is related to his service.  The Veteran has also proffered statements from a former fiancé and son that he occasionally had muscle soreness and pain when doing physical activities such as basketball tennis or playing catch.

Service treatment records do not show a diagnosis or treatment for fibromyalgia.  Although testing has been ordered and conducted, VA treatment records and SSA records since service likewise do not show a diagnosis of fibromyalgia.

At his July 2004 gulf war registry examination the Veteran reported joint pain mainly in the elbows, knees and fingers.  The Veteran did not report muscle soreness or pain however, and no diagnosis of fibromyalgia was made.

At the Veteran's October 2010 VA examination he reported aching and tenderness to palpation in the thighs anteriorly and posteriorly and the calves.  On examination the examiner found no muscle spasm or tenderness in the areas usually associated with fibromyalgia in the cervical trapezius muscles or shoulder trapezius muscles, interscapular trapezius muscles, quadrennium lumborum muscles or the thoracolumbar paraspinous muscles.  The examiner noted that the Veteran was not exposed to the usual conditions such as pyridostigmine bromide tablets or being involved in direct combat in Southwest Asia associated with fibromyalgia.  The examiner opined that the Veteran did not meet the criteria for fibromyalgia including not manifesting eleven of a possible eighteen trigger points.

In December 2010 the Veteran underwent an examination for the Persian Gulf War registry.  No fibromyalgia was diagnosed and the physician determined that there was no undiagnosed illness present. 

At his January 2015 VA examination the Veteran reported constant pain and soreness in his arms, legs, hands, knees, elbows and sometimes shoulders.  The Veteran stated that he has never been diagnosed with fibromyalgia but that one of the doctors at VA suspected the muscle and joint pains are related to fibromyalgia.  The examiner noted the Veteran reported widespread musculoskeletal pain, stiffness, fatigue, sleep disturbances, and depression.  The examiner noted that the Veteran's reported symptoms were all subjective and that the Veteran did not have tender trigger points on examination.  The examiner concluded that the Veteran did not meet the criteria for fibromyalgia as he did not meet 11 of the 18 trigger points.  An addendum opinion notes that there was no diagnostic or medical evidence to support a diagnosis of fibromyalgia. 

Although the Veteran claims to have been treated for fibromyalgia, this is not supported by the medical evidence of record.  Given that neither VA examiner has reported a diagnosis of fibromyalgia, and neither VA nor SSA treatment records contain such a diagnosis, the preponderance of the evidence is against a finding that the Veteran has a current or previous diagnosis of fibromyalgia.  Likewise, no medical professional considers the symptoms the Veteran is associating with his fibromyalgia claim represent a disability contemplated by 38 C.F.R. § 3.317.  Accordingly, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

2.  Chronic Fatigue Syndrome

The Veteran likewise reports being treated at VA for chronic fatigue syndrome.  Statements have been submitted from the Veteran's fiancé that he is "always fatigued" and "sleeps during the day every day" and from his mother that he "becomes fatigued from minor exertion."  The Veteran's son stated that after activities such as basketball, tennis or catch the Veteran would be very tired.  He also noted the Veteran has difficulty sleeping which causes him to be tired the next day.

The Veteran's STRs do not contain complaints, diagnosis or treatment for chronic fatigue syndrome. 

April 2004 private treatment records show the Veteran complained of being fatigued.  

At his July 2004 gulf war registry examination the Veteran did not report fatigue, and no fatigue was assessed although a previous note mentions insomnia. 

In April 2010 the Veteran reported having chronic fatigue and insomnia.  On examination the Veteran was alert and oriented.  He was assessed with chronic fatigue with the provision that labs were to follow, and that he likely had insomnia associated with psychiatric issues.

A May 2010 VA treatment record notes "other malaise and fatigue" on the Veteran's medical history. 

At his October 2010 VA examination the Veteran stated he was previously diagnosed with chronic fatigue syndrome.  The Veteran reported being able to work 8 hour shifts at McDonalds before going immediately to bed after he came home. The examiner opined that the Veteran did not meet the criteria for a diagnosis of chronic fatigue syndrome.  The examiner found no objective documentation of debilitating fatigue severe enough to impair average daily activities below 50% of usual activity for a period of six months.  In regards to the necessary six criteria of possible ten criteria for chronic fatigue syndrome the examiner found no objective documentation of acute onset of the condition, no objective documentation of low grade fever, no objective documentation for non-exudative pharyngitis, no objective documentation for palpable or tender cervical axillary lymph nodes, and no fatigue lasting 24 hours or longer after exercise.  

The examiner noted the Veteran had muscle aches in the anterior and posterior thighs, but not in the typical generalized pattern and that the Veteran states the pain in his thighs and posterior calves resolves after a half-hour of rest, not requiring 24 hours.  The examiner noted the Veteran had migraine headaches, but not of the characteristic type or severity and that they are different from headaches in the pre-morbid state.  The examiner found no objective documentation for joint conditions.  The examiner also noted the Veteran was undergoing an examination for posttraumatic stress disorder (PTSD) and that he did not have a sleep disturbance.

December 2010 VA treatment records show the Veteran denied fatigue.  The same month the Veteran underwent a second examination for the Persian Gulf War registry.  No chronic fatigue was diagnosed and the physician determined that there was no undiagnosed illness present. 

At his January 2015 examination, the Veteran reported problems with fatigue while in the military, specifically that the symptoms began during the 7-8 months he was in the gulf and were noticeably bad after that.  The Veteran reported being diagnosed with a sleep disorder and taking medication for that.  The report notes the Veteran was never formally diagnosed with chronic fatigue syndrome.  The examiner noted the Veteran had been diagnosed with a sleep disorder and was taking trazadone but that there was no objective evidence of chronic fatigue. 

The Board notes that the Veteran's sleep disorder has been attributed to his psychiatric disabilities, which have been previously service connected.  Apart from the Veteran's diagnosed sleep disorder, the record does not contain a diagnosis of chronic fatigue syndrome and the Veteran's examiners have opined that the Veteran does not meet the diagnostic criteria for chronic fatigue syndrome.  As there is no current diagnosis of chronic fatigue syndrome or complaints, diagnosis or treatment for such a condition during service and as the Veteran's fatigue symptoms have been attributed to his service-connected mental health condition, and not to disability contemplated by 38 C.F.R. § 3.317, service connection for chronic fatigue syndrome is denied.  38 C.F.R. §§ 3.303, 3.117.  

3.  Respiratory Condition  

The Veteran has stated that he suffers from a respiratory condition which started during service and that he has been treated at the VA for such a condition.  He reportedly becomes short of breath with a rapid heartbeat for no reason.  Statements from his former fiancé note shortness of breath and respiratory problems.  The Veteran attributes this condition to asbestos exposure and/or environmental contaminants he was exposed to while stationed in aboard the USS Yosemite in Southwest Asia. 

Service treatment records show treatment for an upper respiratory infection in March 1989.  A March 1990 medical examination, prior to the Veteran's deployment to the gulf, notes good excursion with "intermittent exp. wheezing in the left lower lobe."  In March 1991 the Veteran's assessment included ruling out an upper respiratory infection.  Another upper respiratory infection was assessed in April 1992.  A May 1993 anterior posterior chest x-ray report did not show any granulomatous disease or any evidence of asbestosis.  Bronchitis and intermittent wheezing were noted at separation.   

No respiratory complaints or diagnoses are found in the Veteran's 2004 gulf war registry examination.  Examination of the lungs notes scattered rhonchi on deep inspiration and expiration, with none on quiet breathing. 

SSA records do not include any complaints, diagnosis or treatment for a respiratory condition.

May 2010 x-rays of the Veteran's chest showed the lungs are adequately inflated, no problem was detected.

At the Veteran's October 2010 VA examination he reported shortness of breath associated with rapid heart rate occurring usually when he is sedentary without provocation.  The rapid heart rate reportedly subsides after a few minutes as does his shortness of breath.  He states he has a mild cough, smoked three cigarettes per day for the last 20 years, and smoked marijuana to improve his appetite.  He denied sputum production, hemoptysis, and dyspnea on exertion.  He denied being asthmatic and reported taking no medication for treatment of any respiratory conditions.

Inspection of the chest revealed normal AP diameter, normal resonance to percussion, and no wheezes or crackles on auscultation.  The examiner found no extremity, cyanosis, clubbing or edema but he noted the Veteran does have a postural kyphosis likely responsible for a very, very mild restrictive defect noted on pulmonary function studies.  The Veteran's September 2010 pulmonary function study indicated a very mild restrictive defect caused by his kyphotic posture as well as a very mild obstructive defect likely caused by cigarette smoking and marijuana use.  Lung volumes were normal and diffusing capacity was normal.

The examiner found no objective evidence of a lower respiratory condition during service.  X-ray reports revealed no abnormality or suspicion for granulomatous disease or interstitial fibrosis or pleural plaguing caused by asbestosis.  The examiner diagnosed a mild restrictive pulmonary defect likely caused by his kyphotic posturing and a mild obstructive defect likely caused by cigarette smoking and marijuana use.  No evidence was found of asbestos exposure or asbestosis.

In December 2010 the Veteran reported intermittent chest pain along his right side with deep inhalation for 2 days.  He reported similar episodes in the past, worse with anxiety and stress.  No nausea, vomiting, dizziness or shortness of breath were noted but he reported having to breathe shallowly.  No pulmonary condition was assessed.  The same month the Veteran underwent a second examination for the Persian Gulf War registry.  No respiratory condition was diagnosed and the physician determined that there was no undiagnosed illness present. 

In January 2015 the Veteran underwent another VA examination.  The examiner noted a mild restrictive lung condition and a 20+ year history of nicotine dependence.  The Veteran stated he stopped smoking marijuana after his previous examination.  The examiner agreed that the Veteran may have a mild restrictive respiratory defect attributable to cigarette and marijuana smoking.  

VA examiners have not found the Veteran to have asbestosis or signs of exposure to asbestos.  The VA examiners attribute the Veteran's very mild pulmonary defects to cigarette and marijuana use.  As an etiology for the condition has been agreed upon by VA examiners, service connection based on an undiagnosed illness is not warranted.  Records show the Veteran has smoked cigarettes for over 20 years and has smoked marijuana since before he entered service.  As such, any respiratory defect attributable to these conditions cannot be service connected on a direct basis.  38 C.F.R. §§ 3.1, 3.300, 3.301, 3.317.

4.  Cardiac Condition

The Veteran maintains that he has a cardiac condition related to service.  He has reported occasional chest pains, rapid heartbeat and shortness of breath.

January 1991 service treatment records show the Veteran complained of pain on the right side of his chest starting a week prior.  The assessment was to rule out an aorta condition.  The Veteran was treated with Motrin.  April 1991 x-rays showed a recent left rib fracture.  No other reference to a cardiac condition or other heart problems is found in the Veteran's service records, including at separation.

No cardiovascular complaints or diagnoses are found in the Veteran's 2004 gulf war registry examination.  Examination of the heart notes normal S1, S2 with no murmurs.  

May 2010 x-rays of the Veteran's chest show the mediastinal structures were unremarkable, no heart problems were detected.

At his October 2010 VA examination the Veteran complained that he developed a rapid heart rate once per week and shortness of breath.  He denied dyspnea on exertion, chest pain in the chest wall or precordial area.  The Veteran reported not using cocaine since discharge from the military.  The Veteran stated he had been previously diagnosed with a cardiac arrhythmia but was undergoing no treatment for cardiopulmonary conditions at the time of the examination. 

On examination the examiner found no cardiomegaly by palpation or percussion and no evidence of a murmur or gallop.  Heart sounds were noted to be normal.  The examiner found no evidence of myocardial infarction, congestive heart failure or acute rheumatic disease.  Chest x-rays showed normal heart size.

The examiner noted a May 2010 24-hour halter monitor study which revealed ventricle ectopies and atrial ectopic each less than 1 percent of QRS complexes.  The Veteran was diagnosed with atrial and ventricular ectopic beats each less than 1% of the total 24 hour study.  The examiner opined that the condition was not related to service but did not provide a rationale. 

At the Veteran's December 2010 second examination for the Persian Gulf War registry, no cardiac condition was diagnosed and the physician determined that there was no undiagnosed illness present.  

The same month the Veteran was seen following complaints of intermittent dull chest pain along his right side with deep inspiration.  The Veteran reported similar intermittent episodes in the past, every 3 weeks or so, worse with anxiety and that he had a lot of stress recently.   The Veteran denied shortness of breath, nausea, vomiting, dizziness, numbness, jaw pain and arm pain but admitted to having to breathe shallowly due to pains.  Oxygen was noted to improve the pain.  He also reported recent weight loss of 17 pounds since June and that he was unable to eat when stressed.  He reported occasional alcohol use and smoking 10 cigarettes per day.  Cardiovascular examination revealed normal rate and rhythm without murmurs, rubs or thrills and no chest wall tenderness with palpation.  Electrocardiogram showed no changes from May 2010.  His May 2010 halter monitor showed "occasional mild sinus tachy, rare pacs and pvcs, otherwise normal."  

In April 2011 the Veteran was scheduled for a stress-echocardiogram but failed to report.  

At his January 2015 VA examination the Veteran reported that he will occasionally have a rapid heartbeat and shortness of breath along with chest pains on the left side of his chest approximately 2-3 times monthly with episodes lasting a few minutes to just under an hour.  The Veteran stated that did not know what his heart condition was but that he was told he had an arrhythmia after his halter monitor.  On examination the Veteran's heart rhythm and sounds were normal.  An EKG noted non-specific ST and T waves to be abnormal.  No MET testing was done as the Veteran has not associated his symptomatology with any exercise or physical exertion.  The examiner noted that the Veteran did not have a diagnosed heart condition and in a February 2015 addendum added that there was no documented medical or diagnostic medical evidence of a chronic cardiac condition during service or within a year of separation.  The symptoms the Veteran reports are subjective and not diagnostic.  The examiner concluded that any cardiac symptoms were not caused by a disability pattern associated with an undiagnosed illness or otherwise by service.

Although it appears the Veteran may have a slight arrhythmia, he has not been assessed with a debilitating cardiac condition manifesting to 10 percent disabling, and the record does not give objective indications of any such disability.  The Veteran's cardiac symptomatology was not reported prior to 2010 and the Veteran's complaints appear to be largely subjective in nature.  As the Veteran's description of his condition goes, he has told some examiners the pain is on his right side, and others that the pain is on his left side and others that he had no pain.  His complaints of shortness of breath have vacillated as well along with the frequency of his episodes (no chest pains in October 2010 but a rapid heartbeat every week vs. December 2010 chest pains and a rapid heartbeat every 3 weeks.)  As such, the Board does not afford these statements significant probative value.  Furthermore, the Veteran has reported panic attacks with very similar symptomatology to VA mental health examiners on multiple occasions.  These panic attacks formed part of the basis for his disability rating for an acquired psychiatric disorder.  The Veteran has also previously reported that his episodes were associated with stress and anxiety associated with his panic attacks. 

Considering the totality of the evidence of record, the Board finds that the Veteran's symptoms of shortness of breath and chest pain are not supported by objective evidence and are otherwise attributable to psychiatric disability.  After multiple examinations, the Veteran's slightly irregular heartbeat has not been found to be indicative of a debilitating condition manifested to a degree of 10 percent disabling or to be an objective manifestation of an undiagnosed illness.  The Veteran has not undergone treatment for a cardiac condition and no condition has been diagnosed which appears to warrant treatment.  As such, service connection for a cardiac condition is not warranted.  38 C.F.R. §§ 3.303, 3.317.





5.  Muscle and Joint pain

In his claim for benefits the Veteran reported injuries to his left and right foot during service.  He has also claimed nonspecific joint and muscle pain as symptoms of Gulf War Illness.

Enlistment records show that the Veteran was in a car accident prior to service where he was said to have fractured several ribs and subsequently underwent a splenectomy.  Service records from July 1989 show complaints of right ankle pain, which was assessed as an ankle sprain as x-rays were normal.  Service treatment records show a complaint of bilateral foot pain in December 1990.  The problem was assessed as improper boot size.  Service records also show the Veteran injured the right side of his chest in April 1991.  The Veteran also complained of right knee pain from a fall in December 1991.  The Veteran complained of pain on his right side in May 1992.  No complaints of muscle or joint pain were made by the Veteran on his report of medical history at separation and no muscle or joint problems were noted on his separation examination.  

Statements from the Veteran, his fiancé and mother in 2004 do not mention muscle or joint pain other than chest pain.  

At his 2004 Gulf War registry examination the Veteran complained of neck pain, shoulder pain, elbow pain, wrist pain, hip pain, knee pain, foot pain, and back pain.  He reported multiple previous injuries including a twisted left ankle but no fracture in 1989, which he stated was treated with a cast but never really got better.  He also reported a fall in 1999 where he fractured the distal radius and stolid process in his wrist.  No surgery was done, he had a closed reduction and cast.  He reported numbness starting in his fingers while in dental school.  In May 2004 he fractured his carpal bone and has had pain since then.  He related that he recently fractured his left wrist/hand but said he had had joint problems since 1993 including intermittent pain, swelling and stiffness mainly in the knees, elbows and fingers.  Records indicate the Veteran fractured both wrists following service.  He reported asymmetric flare-ups, usually of multiple joints lasting a month or two at a time.  He reported that he thought he "flushed" during these periods.  He reported no association with diarrhea, rashes, activity levels, dysuria or penile discharge.  He never had arthrocentesis or had been given any prescription for his symptoms.  Bursitis in his right elbow that was neither inflamed nor infected has been considered, but there was no evidence of degenerative joint disease. 

In June 2005 the Veteran was in an accident where a car ran over his left foot and ankle and the car mirror struck his left elbow causing him to fall on his back.  

At a June 2006 physical assessment for SSA benefits, the Veteran denied any previous substance abuse as well as any injuries to his lower back or left lower extremity prior to the car accident.  SSA records also show the Veteran reported falling down stairs in July 2006.  The Veteran subsequently reported using a cane following the car accident.

A March 2008 statement from the Veteran's fiancé stated that he sometimes has muscle soreness and joint pain when doing physical activity.

In April 2010 the Veteran was assessed with chronic joint pains and swelling.  Labs were ordered for an autoimmune disease workup.  The physician noted that the pain could be from past injuries including multiple fractures, motor vehicle accidents.  Subsequent lab work was negative for any autoimmune condition.  

In May 2010 the Veteran's son submitted a statement that the Veteran complained of aches and pains in his lower back, ankles, elbows, and feet when doing physical activities such as playing basketball, tennis or catch.

May 2010 x-rays of the Veteran's right foot show recent stress fracture as well as an old healed fracture. 

At his October 2010 VA examination the Veteran reported muscle aches and tenderness in the anterior and posterior thighs and calves.  The Veteran reported fracturing his mid-right humerus radius and ulna falling off playground equipment as a child.  The Veteran was diagnosed with bilateral plantar fasciitis and metatarsalgia not due to military service.  He was also diagnosed with bilateral greater trochanteric bursitis not the result of military service.  The examiner concluded that there was no undiagnosed illness.  

At his January 2015 VA examination the Veteran reported widespread musculoskeletal pain including in his "long muscles-arms and legs" and "all" of his joints with hands and knees being worse.  He reported constant pain in his elbows hands and knees and sometimes in the shoulders.  He also reported flare-ups 3 times per week lasting several hours to all day.  The examiner did not find any trigger points during the examination and concluded that the Veteran's subjective symptomatology could be attributable to previous injuries but that there was no way to narrow the symptoms with a differential diagnosis.

After examination of the probative medical evidence of record, the Veteran's musculoskeletal pain, to the degree it has been objectively validated, appears to be attributable to a litany of previous injuries including multiple bone fractures and blunt traumas.  Accidents prior to and following service and conditions arising since service account for injuries to the Veteran's feet, ankles, elbows, chest and knees. 
 
Furthermore, the Veteran's reports of muscle pain have been inconsistent in statements and examinations as to degree, frequency and location of pain.  For example he reported to VA that he injured his left ankle and foot during service, but he denied ever having a previous injury to his left lower extremity in his disability claim to SSA.  Therefore, the Board does not afford his statements concerning his subjective pain significant probative value.  Likewise the buddy statements submitted in 2004 do not address muscle and joint pain and the statements submitted thereafter note the Veteran's pain to be dependent on activity and not constant as the Veteran reported at his 2015 VA examination or unrelated to activity as he reported at his 2004 Gulf War Registry examination.  

The Board thus affords more weight to the opinions of the 2010 and 2015 VA examiners.  Neither examiner has found a correlation between the Veteran's complaints of muscle pain and service or an undiagnosed illness.  Both remarked on the lack of objective evidence of muscle pain not attributable to a previous injury or bone fracture or a current condition such as bursitis or plantar fasciitis. 

As such, the preponderance of the evidence is against a finding that the Veteran's muscle and joint pain is related to service or to an undiagnosed or chronic multisymptom illness.  Accordingly, service connection is denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for fibromyalgia is denied.  

Service connection for chronic fatigue syndrome is denied.

Service connection for a respiratory condition, to include as due to an undiagnosed illness, is denied.

Service connection for a cardiac condition, to include as due to an undiagnosed illness, is denied.

Service connection for muscle and joint pain, to include as due to an undiagnosed illness is denied.


REMAND

VA examinations in October 2010 and January 2015 have diagnosed the Veteran with inclusion cysts on his buttocks that did not manifest during service and have not been found to be part of a chronic multisymptom illness.  However, the Veteran has been diagnosed with mild acne during the appeal period.  As evidence suggests the Veteran's onset of acne may have occurred during service, prior to his deployment to the Gulf, a remand is necessary to determine whether the Veteran continues to have acne and if so, whether it is related to service. 

Additionally, the Veteran's service treatment records and post service treatment records show GI symptomatology including nausea vomiting (with and without blood), abdominal cramping, diarrhea (with and without blood), appetite loss and periodic weight loss.  This symptomatology was not specifically explained by the 2010 VA examiner and the rationale provided by the 2015 examiner did not address the relationship between this symptomatology in service aside from stating that "there is no evidence of a chronic disability related to the gulf war" and that the Veteran self-reported his GI symptoms were related to stress, a non-GI condition."  The Board finds that a more comprehensive opinion is necessary concerning the Veteran's GI symptomatology and its relationship to service, as the Veteran is not considered competent to assess the etiology of his condition.  Furthermore, if the Veteran's condition is a manifestation of a mental health condition, an opinion is necessary on whether it is resultant from his service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination by an appropriate VA medical professional in order to determine: 

a) whether it is at least as likely as not that the Veteran's skin condition is related to or had its onset during service, to include as a manifestation of an undiagnosed or chronic multisymptom illness.  

b) whether it is at least as likely as not that the Veteran's gastrointestinal symptomatology 

a. is related to or had its onset during service;
b. is a manifestation of an undiagnosed illness or chronic multisymptom illness;
c. has been caused by his service-connected PTSD;
d. or has been aggravated by his service-connected PTSD. 

The examiner should review the Veteran's claims file, conduct any necessary testing,  and provide an explanation for all elements of his/her opinion, citing to clinical findings, claims file documents, and/or medical literature as appropriate.  

The examiner should specifically indicate the reasons and bases for his/her conclusions.

2.  Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


